[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-15323         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 25, 2011
                          ________________________        JOHN LEY
                                                            CLERK
                     D.C. Docket No. 0:10-cr-60059-JAL-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JIMMY JOSEPH,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (July 25, 2011)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

      Thomas John Butler, appointed counsel for Jimmy Joseph in this direct

criminal appeal, has moved to withdraw from further representation of Joseph and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Joseph’s convictions and sentences are AFFIRMED.




                                         2